Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


  RAMIRO ORTA,                                        CASE NO.: ________________________
                 Plaintiff
                                                      Plaintiff Demands a Trial by Jury
         v.


  CALIBURN INTERNATIONAL (formerly
  d/b/a COMPREHENSIVE HEALTH SERVICES,
  LLC),
             Defendant.
  ________________________/


                                          COMPLAINT
         Plaintiff, RAMIRO ORTA, by and through his counsel, SW Law Group, PLLC, hereby

  respectfully files this Complaint against Defendants CALIBURN INTERNATIONAL (formerly

  d/b/a COMPREHENSIVE HEALTH SERVICES, LLC. Upon information and belief, Plaintiff

  alleges as follows:

                                       NATURE OF CASE


     1. Plaintiff complains pursuant to 42 U.S.C., Title VII of the Civil Rights Act of 1964,

         as codified, 42 U.S.C. §§ 2000e to 2000e-17 (amended in 1972, 1978 and by the

         Civil Rights Act of 1991), Pub. L. No. 102-166 (“Title VII”); and the Florida Civil

         Rights Act of 1992, Section 760.10 et seq. (“FCRA”). Plaintiff seeks damages to

         redress the injuries Plaintiff suffered due to Defendant’s gender discrimination,

         sexual harassment, hostile work environment and retaliation against Plaintiff.




                                                  1
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 2 of 17




     2. This action is to redress Defendant’s unlawful employment practices against Plaintiff,

        including Defendant’s unlawful discrimination against Plaintiff because of his gender,

        sexual harassment, a hostile work environment, and Defendant’s retaliation against

        Plaintiff, which caused mental, emotional, and financial damage to Plaintiff.



                                  JURISDICTION AND VENUE

     3. This is an action for monetary damages and injunctive relief pursuant to Title VII, 42

        U.S.C. §1981, and FCRA §760.10.

     4. This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

        as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

        under Title VII.

     5. This Court has supplemental jurisdiction over Plaintiff’s related claims arising under state

        law pursuant to 28 U.S.C. §1367(a).

     6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b) because Plaintiff is located

        in this judicial district, Defendant does business in this judicial district, and a substantial

        part of the events or omissions giving rise to this action, including the unlawful

        employment practices alleged herein, occurred in this district.

                            PROCEDURAL REQUIREMENTS

     7. Plaintiff has complied with all statutory prerequisites to file this action.

     8. On or about December 3, 2019, Plaintiff dual filed his charge with the Equal Employment

        Opportunity Commission (“EEOC”), Charge number 510-2019-06386. An EEOC filing

        automatically operates as a dual FCHR filing.




                                                   2
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 3 of 17




     9. On or around April 27, 2021, the EEOC’s Right to Sue Letter pursuant to his EEOC charge

        was executed. Plaintiff received the EEOC’s Right to Sue Letter shortly thereafter.

     10. Plaintiff’s Complaint is being filed within ninety (90) days of Plaintiff’s receipt of the

        EEOC’s Right to Sue letter.

                                             PARTIES

     11. At all material times, Plaintiff Ramiro Orta (hereinafter referred to as “Plaintiff” or “Mr.

        Orta”) is an individual man who is a resident of Miami-Dade County, Florida.

     12. At all material times, Defendant CALIBURN INTERNATIONAL (formerly d/b/a

        COMPREHENSIVE HEALTH SERVICES, LLC) (hereinafter “Defendant” or

        “Caliburn”) is a For-Profit Corporation doing business in the State of Florida.

     13. Defendant is an employer as defined by all laws under which this action is brought and

        employs the requisite number of employees.

     14. Mr. Orta was Defendant’s employee for all relevant times material hereto.



                               STATEMENT OF FACTS

     15. In or around March 2018, Defendant hired Plaintiff as a Shift Supervisor.

     16. Kathy Carvajal (hereinafter “Carvajal”) was Plaintiff’s direct supervisor throughout the

        majority of Plaintiff’s employment with Defendant. Carvajal was in a romantic relationship

        with another woman who worked for Defendant in their Human Resources Department.

     17. Mr. Orta was next in line to become a “Site Leader/ Manager” for quite some time and was

        hopeful when six (6) “Site Leader/ Manager” positions opened, but he was continually

        passed over for female employees who, except for one, had less experience and were

        generally less qualified than Mr. Orta.



                                                  3
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 4 of 17




     18. Respondent even brought employees from Texas to fill the position over choosing

        Claimant for the position he had long since earned. All those employees were unsuccessful

        and sent back to Texas after a short period of time attempting to conduct the duties of “Site

        Leader/ Manager.”

     19. Yet, Mr. Orta was never promoted to “Site Leader/ Manager” even though he was only the

        third person at the site to have been promoted within their first year of employment and

        was promoted two times in a matter of months.

     20. Previously, Mr. Orta had been promoted to Supervisor, then to Manager. Mr. Orta fulfilled

        both the duties in the Supervisor and Manager positions satisfactorily.

     21. When Plaintiff was forced to discipline employees, rather than being rude or aggressive,

        Mr. Orta utilized the progressive disciplinary system in place at Respondent’s site.

        Unfortunately, when it came to Mr. Orta’s punishment, he was not afforded the same right.

     22. On or about September 12, 2019, Plaintiff’s employment with Defendant was suspended.

     23. Defendant claims Plaintiff’s suspension was a result of “allegations of misconduct” and

        “reports of aggressive behavior”, but Defendant’s own investigation revealed there were

        no merits to those claims and that the suspension was not justified.

     24. In fact, the investigator refused to consider six (6) reports because they were word for word

        identical to one another. Respondent alludes to the colluded reports in their admission that

        they gave “credence” because “some personnel with whom [Mr. Orta] had interpersonal

        conflicts may have exacerbated the situation in an effort to help translate reports of the

        event.”




                                                  4
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 5 of 17




     25. Though, the reports were not inaccurate as a result of translation issues, but rather due to

        personnel writing on a white board what those employees should report and other

        employees following orders given to them by their superiors.

     26. Another employee called out of work the following day when the falsified reports were

        written. That employee was guilty of the “rude and aggressive” behavior Defendant

        wrongly accused Plaintiff of as that employee physically hit a subordinate employee.

     27. Some of Defendant’s employees honestly admitted in their reports to Defendant’s

        investigator that they witnessed the guilty employee hitting a subordinate, but other

        employees were fearful of retaliatory actions if they did not follow their boss’s instructions

        and falsely accuse Mr. Orta of hitting the employee when he did no such thing.

     28. During that incident, Mr. Orta acted appropriately and followed instructions.

     29. Mr. Orta was instructed to wake sleeping employees up, which he did calmly and verbally.

        He appropriately sent those employees home for sleeping on the job.

     30. Supervisors working with Mr. Orta attempted to enlist others to file reports on Mr. Orta

        when they learned he was complaining about the unlawful behavior that Mr. Orta was

        forced to endure daily.

     31. Aside from false reports that came to light during Defendant’s “investigation”, Plaintiff

        had no disciplinary issues during his employment with Defendant.

     32. When Plaintiff returned from his suspension, he learned another manager was sharing his

        booking photograph from his prior arrest with other employees and erroneously informing

        other employees that Plaintiff is part of the Mexican cartel.

     33. On or about October 14, 2019, Plaintiff was unlawfully terminated by Defendant.




                                                  5
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 6 of 17




     34. Defendant pre-textually claimed that Plaintiff was terminated due to his prior arrest

        showing up in a background check; however, Defendant was already aware of Plaintiff’s

        prior arrest when Plaintiff was hired. Plaintiff has e-mails with Defendant where that prior

        arrest was discussed and deemed to not be an issue for Plaintiff’s employment with

        Defendant.

     35. Defendant’s termination of Plaintiff’s employment constitutes an adverse employment

        action and was done in retaliation for Plaintiff’s complaints of discrimination.

     36. Mr. Orta made numerous complaints of the discrimination and harassment he and others

        faced at the hands of Defendant, but rather than addressing the issue, Defendant retaliated

        against Claimant.

     37. Mr. Orta complained to every person who filled the “Director” position while he was

        employed with Defendant.

     38. Plaintiff also complained to his direct supervisor.

     39. When none of Plaintiff’s complaints were addressed, Mr. Orta wrote directly to

        Defendant’s Chief Executive Officer (“CEO”). Plaintiff and Camacho were separated for

        some time, but that did not last and they were returned to work together again, which gave

        Camacho and other employees of Defendant the opportunity to continue to target and

        harass Plaintiff. They took full advantage of that opportunity.

     40. Throughout Plaintiff’s employment with Defendant, Defendant was aware that Plaintiff

        held another job with an unrelated employer. As another way to retaliate against Plaintiff,

        Defendant would keep Plaintiff overnight or extra hours that exceeded shifts any other

        employee was forced to work so that Plaintiff would be late or unable to perform at his

        second job.




                                                   6
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 7 of 17




     41. The above are just some examples of the unlawful actions of the Defendant.

     42. Plaintiff was discriminated against for his gender, subjected to sexual harassment and a

        hostile work environment and retaliated against in violation of Title VII of the Civil Rights

        Act of 1964 and the FCRA.

     43. Mr. Orta suffered numerous damages because of Defendant’s unlawful actions.

     44. Mr. Orta has experienced depression, anxiety, and severe stress as a result of Defendant’s

        actions.

     45. Plaintiff worked contemporaneously with Northwestern Mutual as Plaintiff has over fifteen

        (15) years of experience in the banking industry. Mr. Orta was unable to pass an exam for

        his employment with Northwestern Mutual due to the stress inflicted by Defendant and

        manipulation of Plaintiff’s hours with Defendant. This resulted in Plaintiff’s loss of his job

        with Northwestern Mutual.

     46. Mr. Orta also lost financial opportunities in being passed over for promotions he was

        qualified for and could satisfactorily perform due to Defendant’s unlawful treatment of

        him.

     47. Through Defendant’s unlawful and retaliatory termination of Plaintiff, Plaintiff lost the

        compensation and benefits from his employment with Defendant.

     48. As an act of further retaliation, Defendant fought Plaintiff during his attempts to obtain

        unemployment benefits. Plaintiff appealed the ultimate denial of benefits and won.



                           COUNT I: GENDER DISCRIMINATION
                                    UNDER TITLE VII

     49. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

        previous paragraphs herein; specifically, paragraphs 15-48.



                                                  7
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 8 of 17




     50. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-2. [Section 703]

        states in relevant part as follows:

                Employer Practices; it shall be an unlawful employment practice for an employer -
                (1) to fail or refuse to hire or to discharge any individual, or otherwise to
                discriminate against any individual with respect to her/his compensation, terms,
                conditions, or privileges of employment, because of such individual’s race, color,
                religion, sex, or national origin.


     51. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

        modification in the terms and conditions of his employment. Defendant further denied

        Plaintiff numerous promotions he was qualified for and instead promoted others who were

        less qualified and who hadn’t worked for Defendant as long.

     52. Further, Plaintiff’s hours were manipulated, which negatively impacted Plaintiff’s

        performance at his job with Defendant as well as at his second job. Plaintiff was regularly

        kept long hours and forced to work over the number of hours that any other employees

        were working.

     53. Defendant discriminated against and harassed Plaintiff so severely as to cause Plaintiff

        depression, anxiety, and extreme stress.

     54. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

        seq., by discriminating against Plaintiff because of his gender.

     55. The discrimination and retaliation created a workplace that constituted a hostile work

        environment.

     56. The Defendant's conduct constitutes unlawful discrimination under the Act, and such

        actions were willful and malicious and, as a direct and proximate result of the Defendant's

        unlawful and discriminatory conduct, the Plaintiff has suffered damages and will continue

        to suffer irreparable injury and damages in the future, including, but not limited to:



                                                   8
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 9 of 17




             a) Damage to reputation, confidence and self-esteem;

             b) Loss of past and future income;

             c) Loss of future earning capacity;

             d) Loss of other fringe benefits;

             e) Stress, anxiety and emotional distress;

             f) Significant past and future pain and suffering; and

             g) Other financial losses.

     57. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

         expenses related to this litigation.

  WHEREFORE, Plaintiff requests that judgment be entered against the Defendant for damages,

  including compensatory, consequential, punitive, and all equitable relief, in addition to all

  litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

  this Court deems to be just and proper.



                                    COUNT II: RETALIATION
                                      UNDER TITLE VII

     58. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein; specifically, paragraphs 15-48.

     59. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §2000e-3(a) provides that

         it shall be unlawful employment practice for an employer:

             (1) to . . . discriminate against any of his employees . . . because [s]he has opposed any
             practice made an unlawful employment practice by this subchapter, or because [s]he
             has made a charge, testified, assisted or participated in any manner in an investigation,
             proceeding, or hearing under this subchapter.




                                                   9
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 10 of 17




     60. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

        modification in the terms and conditions of his employment. Defendant further denied

        Plaintiff numerous promotions he was qualified for and instead promoted others who were

        less qualified and who hadn’t worked for Defendant as long.

     61. Further, Plaintiff’s hours were manipulated, which negatively impacted Plaintiff’s

        performance at his job with Defendant as well as at his second job. Plaintiff was regularly

        kept long hours and forced to work over the number of hours that any other employees

        were working.

     62. Defendant discriminated against and harassed Plaintiff so severely as to cause Plaintiff

        depression, anxiety, and extreme stress.

     63. Plaintiff made numerous complaints of the unlawful treatment; however, those attempts

        for assistance only resulted in further discriminatory treatment, harassment, and exposure

        to a hostile work environment.

     64. Defendant never took any successful or long-lasting corrective action.

     65. Defendant engaged in unlawful employment practice prohibited by 42 U.S.C. §2000e et

        seq. by retaliating against Plaintiff with respect to the terms, conditions, or privilege of

        employment because of his complaints of discrimination and harassment based on his

        gender.

     66. The discrimination and retaliation created a workplace that constituted a hostile work

        environment.

     67. The Defendant's conduct constitutes unlawful retaliation under the Act, and such actions

        were willful and malicious and, as a direct and proximate result of the Defendant's unlawful




                                                   10
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 11 of 17




         and discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

         irreparable injury and damages in the future, including, but not limited to:

             a) Damage to reputation, confidence and self-esteem;

             b) Loss of past and future income;

             c) Loss of future earning capacity;

             d) Loss of other fringe benefits;

             e) Stress, anxiety and emotional distress;

             f) Significant past and future pain and suffering; and g. Other financial losses.

     68. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

         expenses related to this litigation.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

  damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

  all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

  this Court deems to be just and proper.



                                     COUNT III: FCRA §760.10
                                       DISCRIMINATION


     69. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein; specifically, paragraphs 15-48.

     70. Florida Statute Section 760.10(1)(a) provides that: “[i]t is an unlawful employment practice

         for an employer…to discriminate against any individual with respect to compensation,

         terms, conditions, or privileges of employment, because of such individual’s race, color,

         religion, sex, pregnancy, national origin, age, handicap, or marital status.”




                                                   11
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 12 of 17




     71. Defendant discriminated against and harassed Plaintiff so pervasively as to constitute a

        modification in the terms and conditions of his employment. Defendant further denied

        Plaintiff numerous promotions he was qualified for and instead promoted others who were

        less qualified and who hadn’t worked for Defendant as long.

     72. Further, Plaintiff’s hours were manipulated, which negatively impacted Plaintiff’s

        performance at his job with Defendant as well as at his second job. Plaintiff was regularly

        kept long hours and forced to work over the number of hours that any other employees

        were working.

     73. Defendant discriminated against and harassed Plaintiff so severely as to cause Plaintiff

        depression, anxiety, and extreme stress.

     74. Defendant is prohibited under the FCRA from discriminating against Plaintiff because of

        his gender regarding discharge, employee compensation, and other terms, conditions, and

        privileges of employment.

     75. Defendant violated the FCRA by unlawfully discriminating against and harassing Plaintiff.

     76. The discrimination and retaliation created a workplace that constituted a hostile work

        environment.

     77. The Defendant's conduct constitutes unlawful retaliation under the Act, and such actions

        were willful and malicious and, as a direct and proximate result of the Defendant's unlawful

        and discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

        irreparable injury and damages in the future, including, but not limited to:

            a) Damage to reputation, confidence and self-esteem;

            b) Loss of past and future income;

            c) Loss of future earning capacity;




                                                   12
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 13 of 17




             d) Loss of other fringe benefits;

             e) Stress, anxiety and emotional distress;

             f) Significant past and future pain and suffering; and g. Other financial losses.

     78. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

         expenses related to this litigation.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

  damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

  all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

  this Court deems to be just and proper.



                                    COUNT IV: RETALIATION
                                       UNDER THE FCRA

     79. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein; specifically, paragraphs 15-48.

     80. Defendant discriminated and retaliated against Plaintiff in the terms and conditions of his

         employment. Defendant further denied Plaintiff numerous promotions he was qualified for

         in retaliation for his lawfully having engaged in statutorily protected activity and as a result

         of his complaints of discrimination (among other actions as described above).

     81. When Plaintiff complained of the unlawful discrimination and harassment, Plaintiff’s

         treatment worsened, and he continued to be passed over for promotions.

     82. Plaintiff was ultimately unlawfully terminated for a pretextual reason in retaliation for

         Plaintiff’s complaints of the discrimination, harassment, and hostile work environment.

     83. The discrimination and retaliation created a workplace that constituted a hostile work

         environment.



                                                   13
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 14 of 17




     84. Defendant’s conduct constitutes unlawful retaliation under the Act, and such actions were

         willful and malicious and, as a direct and proximate result of the Defendant’s unlawful and

         discriminatory conduct, the Plaintiff has suffered damages and will continue to suffer

         irreparable injury and damages in the future, including, but not limited to:

             a) Damage to reputation, confidence and self-esteem;

             b) Loss of past and future income;

             c) Loss of future earning capacity;

             d) Loss of other fringe benefits;

             e) Stress, anxiety and emotional distress;

             f) Significant past and future pain and suffering; and

             g) Other financial losses.

     85. The Plaintiff is entitled to an award of reasonable attorney's fees, expert fees, costs and

         expenses related to this litigation.

  WHEREFORE, the Plaintiff requests that judgment be entered against the Defendant for

  damages, including compensatory, consequential, punitive, and all equitable relief, in addition to

  all litigation expenses and costs, including attorneys' fees and any other lawful and equitable relief

  this Court deems to be just and proper.

                               COUNT V: SEXUAL HARASSMENT
                                     UNDER TITLE VII


     86. Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

         previous paragraphs herein; specifically, paragraphs 15-48.

     87. Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:




                                                   14
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 15 of 17




           “(a) Employer practices It shall be an unlawful employment practice for an employer –

           (1) to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

           against any individual with respect to his compensation, terms, conditions, or privileges

           of employment, because of such individual’s race, color, religion, sex, or national

           origin.”

     88. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. §2000e et

        seq., by discriminating against and sexually harassing Plaintiff because of his gender/sex.

     89. The sexually harassing and discriminatory conduct directed at Plaintiff was sufficiently

        severe and pervasive to unreasonably interfere with Plaintiff’s physical and/or

        psychological health, work performance and to create and intimidating, hostile and

        offensive working environment.

     90. Sexual harassment can constitute discrimination under Title VII. See Johnson v. Booker T.

        Washington Serv., Inc., 234 F.3d 501, 508 (11th Cir. 2000). There are two main forms of

        sexual harassment: (1) “harassment that does not result in a tangible employment action”;

        and (2) “harassment that does result in a tangible employment action.” Id.

     91. “When the workplace is permeated with ‘discriminatory intimidation, ridicule, and

        insult,’ that is ‘sufficiently severe or pervasive to alter the conditions of the victim's

        employment and create an abusive working environment,’ Title VII is violated.” Harris v.

        Forklift Sys. Inc., 510 U.S. 17, at 21 (1993) (quoting Meritor at 65, 67).

     92. There’s a requirement that the work environment be both objectively hostile – i.e. “an

        environment that a reasonable person would find hostile or abusive” – and subjectively

        hostile. Harris, at 21.




                                                 15
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 16 of 17




     93. The harassment in this matter was both objectively and subjectively offensive. Mr. Orta

         found the environment to be offensive and it was such that a reasonable person would find

         offensive too – so much so that it altered the terms and conditions of Mr. Orta’s

         employment with Respondent.

     94. Mr. Orta witnessed other employees sexually harassing employees they supervise and was

         sexually harassed himself at the hands of supervisor Carvajal.

     95. By way of example, Mr. Orta witnessed Carvajal say things such as “you just came from a

         booty call, I can tell by your face” and “you have all these girls chasing you, how many

         have you done?” to Mr. Orta. As a happily married professional, Mr. Orta found the

         comments to be offensive.

     96. Mr. Orta complained about these comments, but his cries for relief were of no avail.

     97. The sexual harassment created a workplace that constituted a hostile work environment.



                                                JURY DEMAND
     Plaintiff requests a jury trial on all issues to be tried.




         Dated: July 26, 2021
                                                           Respectfully submitted,
                                                           SW LAW GROUP, PLLC

                                                           _/s/ Sarah Waters____________________
                                                           By: Sarah Waters, Esq.
                                                           FL Bar No. 118496
                                                           6900 Bird Road, #558075
                                                           Miami, Florida 33255
                                                           Tel. (561) 299-0084
                                                           E-Mail: sarah@sw-lawgroup.com




                                                     16
Case 1:21-cv-22701-RKA Document 1 Entered on FLSD Docket 07/27/2021 Page 17 of 17




                                       17
